        Case 2:21-cv-03621-DSF-MAA Document 4 Filed 04/28/21 Page 1 of 1 Page ID #:99
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Inge De Bruyn
 Modo Law, P.C.
 4218 Via Padova
 Claremont, CA 91711
 email: inge.debruyn@modo-law.com
 telephone: (323) 983-2188


 ATTORNEY(S) FOR:    JOCELYN SUSAN BUNDY
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
JOCELYN SUSAN BUNDY, an individual,                                            CASE NUMBER:


                                                                                                     2:21-cv-03621
                                                              Plaintiff(s),
                                     v.
NIRVANA L.L.C. et al.
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                Jocelyn Susan BUNDY
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                       PARTY                                                            CONNECTION / INTEREST
Jocelyn Susan BUNDY                                                           Plaintiff
Nirvana L.L.C.                                                                Defendant
Live Nation Merchandise, LLC                                                  Defendant
Merch Traffic LLC                                                             Defendant
Silva Artist Management, LLC                                                  Defendant
Krist Novoselic                                                               Member of Defendant Nirvana L.L.C.
David Eric Grohl                                                              Member of Defendant Nirvana L.L.C.
The End of Music, LLC                                                         Member of Defendant Nirvana L.L.C.
Courtney Love Cobain                                                          Member of The End of Music, LLC
Frances Bean Cobain                                                           Member of The End of Music, LLC
John Silva                                                                    Manager/member of Silva Artist Management, LLC




         April 28, 2021                                    /s/ Inge De Bruyn
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Jocelyn Susan BUNDY


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
